 Case 1:20-cv-00423-PLM-RSK ECF No. 8 filed 05/21/20 PageID.104 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 HEATH RICHARD DOUGLAS,

        Petitioner,
                                                       Case No. 1:20-cv-423
 v.
                                                       HONORABLE PAUL L. MALONEY
 NANCY SUMMERS DOUGLAS,

        Respondent.
 ____________________________/


            ORDER GRANTING IN PART MOTION TO SEAL DOCUMENT

       Pending before the Court is Petitioner's motion to seal document (ECF No. 7). Petitioner

seeks leave of the Court to file his Verified Petition for Return of Child, and the accompanying

exhibits, under seal pursuant to Fed. R. Civ. P. 5.2. Petitioner has also filed a redacted version of

the documents with his motion. Upon due consideration of the motion by the Court

       IT IS HEREBY ORDERED that the motion to seal document (ECF No. 7) is GRANTED

IN PART.

       IT IS FURTHER ORDERED that the Clerk of Court shall restrict access to the petition

(ECF No. 1) to the Court, counsel for Petitioner and Respondent only.

       IT IS FURTHER ORDERED that the Clerk of Court shall accept the redacted version of

the petition (ECF No. 7-1) for filing with access available to the public.



Dated: May 21, 2020                                            /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
